Case 18-13947-mdc   Doc 99   Filed 07/14/21 Entered 07/14/21 15:16:16   Desc Main
                             Document     Page 1 of 3
Case 18-13947-mdc   Doc 99   Filed 07/14/21 Entered 07/14/21 15:16:16   Desc Main
                             Document     Page 2 of 3
Case 18-13947-mdc      Doc 99   Filed 07/14/21 Entered 07/14/21 15:16:16   Desc Main
                                Document     Page 3 of 3




      July 13, 2021                       /s/ Sarah E. Barngrover




/s/LeeAne O. Huggins
